Citation Nr: 1543368	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral neurologic disability of the upper extremities, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a bilateral neurologic disability of the lower extremities, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1972, from March 1973 to December 1977, and from November 1980 to November 1983.  He received the Army Commendation Medal.

These matters initially came before the Board of Veterans' Appeals (Board) from November 2008 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the November 2008 decision, the RO denied entitlement to a TDIU.  In the December 2010 decision, the RO denied entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities and erectile dysfunction.

In August 2012, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  He subsequently withdrew his DRO hearing request.

In August 2013, the Board remanded the issue of entitlement to a TDIU for further development.

The Board remanded all issues currently on appeal in May 2014 in order to schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified before the undersigned at a May 2015 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was afforded a VA examination in July 2010 to assess the nature and etiology of any current neurologic disability of the upper and lower extremities.  The physician assistant who conducted the examination diagnosed the Veteran as having bilateral polyneuropathy of the feet, but concluded that there were no objective findings to support a diagnosis of upper extremity neuropathy.  The examiner opined that the polyneuropathy of the feet was not likely ("less likely as not") due to diabetes.  This opinion was based on the fact that the Vetera had multiple possible causes of neuropathy.

The July 2010 examiner also opined that there was no objective finding of aggravation of the polyneuropathy beyond natural progression by diabetes.  There was no specific explanation or rationale provided for this opinion.

A November 2013 VA diabetes examination report includes a diagnosis of bilateral lower extremity polyneuropathy which was "secondary to [service-connected] diabetes mellitus."  The only explanation provided by the examiner was that there was bilateral lower extremity polyneuropathy annotated by endocrinology and by a neurologist interpretation of an EMG/NCS study.  There were also concomitant lumbosacral polyradiculopathies which were related to a non service-connected back disability and bilateral upper extremity carpal tunnel syndrome which was not related to service-connected diabetes because there was no medical nexus.

The July 2010 opinion is insufficient because the examiner only reasoned that there were multiple possible causes of neuropathy, but did not identify any of these possible causes or otherwise explain why diabetes was not a potential cause of the neuropathy.  Moreover, the Veteran has subsequently been diagnosed on various occasions as having neurologic disabilities involving both the upper and lower extremities and opinions have been provided that such disabilities are, at least in part, related to diabetes.  For instance, a VA physician opined in May 2014 that the Veteran's bilateral upper and lower extremity neuropathy was most likely caused by or a result of diabetes.  However, none of the opinions that have been provided subsequent to the July 2010 opinion are accompanied by adequate explanations or rationales.

Hence, a remand is necessary to obtain a new opinion as the etiology of any current neurologic disability of the upper and lower extremities which is accompanied by a specific rationale that takes into account the diagnoses and opinions which have been provided since the July 2010 examination.

As for the claim of service connection for erectile dysfunction, the Veteran was afforded a VA examination in November 2010 and was diagnosed as having erectile dysfunction.  The physician assistant who conducted the examination opined that the erectile dysfunction was not likely ("less likely than not") caused by or related to service-connected diabetes mellitus.  The examiner reasoned that the Veteran's symptoms of erectile dysfunction were consistent with hypotestoteronemia and his contributing positive risk factors of natural aging, hypertriglyceridemia, hyperlipidemia, hypertension, medications, and past history of tobacco use.  Thus, it was not likely ("less likely than not") that his symptoms of erectile dysfunction were attributed to diabetes mellitus.

The November 2010 opinion is insufficient because the accompanying rationale indicates that although the Veteran's erectile dysfunction is not related to diabetes, it may be related to hypertension and medications.  The Veteran has been granted service connection for hypertension and he has contended that his erectile dysfunction is related to medications taken for his service-connected disabilities.  There has been no explicit opinion provided as to whether the Veteran's erectile dysfunction is related to his service-connected hypertension or medications taken for his service-connected disabilities.  Although a VA physician opined in May 2014 that the Veteran's erectile dysfunction was most likely caused by or a result of diabetes, he did not provide any specific explanation or rationale for this opinion.  

Moreover, the November 2010 opinion only addressed whether erectile dysfunction was caused by diabetes mellitus.  However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinion has been provided as to any possible aggravation.  38 C.F.R. § 3.310 (2015).

Thus, a remand is also necessary to obtain a new opinion as to the etiology of the Veteran's erectile dysfunction.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see 38 C.F.R. § 19.9 (2015).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114   (1996); Stanton v. Brown, 5 Vet. App. 563, 569   (1993).

With respect to the claim for a TDIU, the Veteran raised a claim for increased ratings for chondromalacia of the right and left knee by way of a December 2008 statement (VA Form 21-4138).  These issues have not yet been adjudicated and the unadjudicated claim as well as the service connection issues on appeal are inextricably intertwined with the TDIU issue. 

Also, updated VA treatment records should be secured upon remand.

In addition, following a June 2012 statement of the case, additional relevant evidence has been associated with the file which pertains to the service connection issues on appeal.  Such evidence includes VA treatment records from the VA Gulf Coast Veterans Health Care System dated since October 4, 2010, VA examinations dated in November 2013, and the May 2014 opinion from the Veteran's treating physician (E.G.).  As pertinent evidence was received subsequent to the June 2012 statement of the case, as this evidence was not considered by the AOJ, and as the Veteran's substantive appeal was received prior to February 2, 2013, the Board is required to remand the issues of entitlement to service connection for a bilateral neurologic disability of the upper extremities, a bilateral neurologic disability of the lower extremities, and erectile dysfunction for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2015) (providing that in certain circumstances, the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claims for increased ratings for chondromalacia of the right and left knee (see the December 2008 VA Form 21-4138).  These issues shall not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal. 

2.  Obtain and associate with the file all updated records of treatment from the VA Gulf Coast Veterans Health Care System dated from November 2008 through January 2010 and from August 2013 through the present, and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current neurologic disability of the upper and lower extremities.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current neurologic disability of the upper and lower extremities identified (i.e., any neurologic disability of the upper and lower extremities diagnosed since May 2010), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current neurologic disability had its clinical onset in service, had its onset in the year immediately following any period of service (in the case of any currently diagnosed organic disease of the nervous system), is related to the Veteran's foot pain in service in November 1982, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current neurologic disability was caused (in whole or in part) by the Veteran's service-connected diabetes mellitus?

(c)  Is it at least as likely as not (50 percent probability or more) that the current neurologic disability was aggravated by the Veteran's service-connected diabetes mellitus?

If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating these opinions, the examiner shall specifically acknowledge and comment on all neurologic disabilities of the upper and lower extremities diagnosed since May 2010, the Veteran's treatment for foot pain and a pins and needles sensation in the feet in service in November 1982, the various opinions and diagnoses that have been provided which attribute the Veteran's neuropathy (in whole or in part) to his diabetes mellitus (including the May 2014 opinion from his treating physician), and the medical literature submitted by the Veteran (see the article entitled Diabetic Neuropathy from the Mayo Clinic printed in May 2015).

The examiner must provide reasons for each opinion given.

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current erectile dysfunction.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any erectile dysfunction diagnosed since June 2010, the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current erectile dysfunction had its clinical onset in service or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current erectile dysfunction was caused (in whole or in part) by the Veteran's service-connected diabetes mellitus or hypertension or any medications taken for his various service-connected disabilities (i.e., posttraumatic stress disorder, diabetes mellitus, hypertension, bilateral chondromalacia of the knees, and a right ankle disability)?

(c)  Is it at least as likely as not (50 percent probability or more) that the erectile dysfunction was aggravated by the Veteran's service-connected diabetes mellitus or hypertension or any medications taken for his various service-connected disabilities (i.e., posttraumatic stress disorder, diabetes mellitus, hypertension, bilateral chondromalacia of the knees, and a right ankle disability)?

If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating these opinions, the examiner shall specifically acknowledge and comment on any erectile dysfunction diagnosed since June 2010 and the May 2014 opinion from the Veteran's treating physician.

 The examiner must provide reasons for each opinion given.

5.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence (including the treatment records from the VA Gulf Coast Veterans Health Care System dated since October 4, 2010, the VA examinations dated in November 2013, the May 2014 opinion from the Veteran's treating physician (E.G.), and all additional evidence received since the June 2012 statement of the case).  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




